Title: From George Washington to Jonathan Trumbull, Sr., 19 July 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York July 19th 1776

The enclosed extracts from the proceedings of Congress which I have the honor to transmit you will discover their anxiety respecting our Army here and their wishes to have it reinforced. I shall only add, that the situation of our affairs demands the most speedy succour, and my request, that you use your good offices for expediting the new Levies as fast as possible.
I have also inclosed you a copy of a letter and sundry Resolutions which I received yesterday from the Convention of this State. You will perceive thereby, that they have been deliberating on sundry important measures, and are exerting themselves in the most vigorous manner to defeat the wicked designs of our Common Enemy and such disaffected persons as may attempt to favor their views—They also contain a request, that I should sollicit you to devise some mode for keeping up a communication and intercourse between your State and this, and suggest the expediency of your forming a Camp of 6,000 Men about Byram River to cooperate with those they are collecting, in order to hang on the rear of the Enemy in case they land above Kings-Bridge, and attempt to cut off the communication between the Country and this City—As the Quota of men required by Congress for the defence of this place is not yet arrived, I could not conceive myself at liberty to ask of you to furnish such an additional number, although I cannot but observe, that the scheme seems well calculated for the purposes they have in view, and might be productive of the most salutary consequences in case of an attempt of that sort.
Colo. Broom and Mr Duer two members of the Convention

wait on you upon the subject, and will fully point out the object they have in view, and their ideas of the importance and expediency of the plan, and to them I beg leave to refer you. I am Sir with great Regard and Esteem Your most obedient Servant

Go: Washington

